

 
Amended and Restated
Employment Agreement
This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into as of May 21, 2019, by and between Flagstar Bancorp, Inc., a
Michigan corporation (the “Company”), Flagstar Bank, FSB, a federally chartered
savings bank and wholly-owned subsidiary of the Company (the “Bank” and,
together with the Company, “Flagstar”) and Alessandro DiNello (the “Executive”).
The Company, the Bank and Executive are referred to collectively as the
“Parties” and individually as a “Party.”
WHEREAS, the Parties previously entered into an employment agreement dated as of
October 22, 2018 (the “Original Agreement”); and
WHEREAS, pursuant to Section 10 of the Original Agreement, the Parties may amend
the agreement; and
WHEREAS, the Parties desire to amend and restate the Original Agreement on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the Parties agree as follows:
1.    Term. Flagstar agrees to continue to employ Executive and Executive agrees
to continue his employment on the terms and conditions set forth herein.
Executive's employment hereunder shall be effective as of May 21, 2019 (the
“Effective Date”) and shall continue until December 31, 2021, unless terminated
earlier pursuant to Section 5 of this Agreement; provided that, on December 31,
2021 and on each anniversary thereafter (December 31, 2021 and each anniversary
thereof, a “Renewal Date”), the term of this Agreement shall be automatically
extended for an additional twelve (12) month period, unless Flagstar or
Executive provides written notice (“Non-Renewal Notice”) to the other Party of
its intention not to extend the term of the Agreement at least one hundred
eighty (180) days prior to the next Renewal Date. The period during which
Executive is employed under this Agreement (including any extensions) is
referred to as the “Employment Term.”
 
 
2.    Position and Duties.
 
2.1    Position. During the Employment Term, Executive shall serve as the
President and Chief Executive Officer of the Company and of the Bank.
2.2    Duties. During the Employment Term, Executive shall have such duties,
authorities, and responsibilities commensurate with his positions and such other
duties and responsibilities consistent with Executive's positions as shall be
determined from time to time by the Board of Directors of the Company (the
“Board”). Executive shall faithfully perform the duties of his employment and
shall devote substantially all of his business time and attention to the
performance of such duties. Executive will not engage in any other


1





--------------------------------------------------------------------------------




business, profession, or occupation for compensation or otherwise which would
conflict or interfere with the performance of such services, directly or
indirectly, without the prior written consent of the Board. Notwithstanding the
foregoing, Executive will be permitted to (a) act or serve as a director,
trustee, committee member, or principal of any type of business, civic, or
charitable organization in accordance with the Bank’s Conflict of Interest
Policy, and (b) purchase or own less than five percent (5%) of the publicly
traded securities of any corporation; provided that, such ownership represents a
passive investment and that Executive is not a controlling person of, or a
member of a group that controls, such corporation; provided further that,
activities described in clauses (a) and (b) above do not interfere with the
performance of Executive's duties. Executive shall serve as President and Chief
Executive Officer and as a director of each of the Company's subsidiaries which
are material to the business of the Company as determined by the Board in its
sole discretion (collectively, the “Material Subsidiaries”). Executive shall
continue to serve as a member of the Board and thereafter during the Employment
Term, the Company shall use its reasonable best efforts, and subject to
Executive’s continuing satisfaction of director qualification standards as
reasonably determined by the Nominating and Governance Committee of the Board,
to cause Executive to be nominated for re-election to the Board each time
Executive's term on the Board would expire. Executive shall receive no
additional compensation for his service as a member of the Board (or, if
applicable, the Board of Directors of the Bank).
2.3    Freedom to Contract. Executive represents and warrants that Executive has
the right to enter into this Agreement, that he is eligible to continue
employment by the Company and the Bank and that no other written or verbal
agreements exist that would be in conflict with or prevent performance of any
portion of this Agreement, including restrictive covenants. Executive represents
and warrants that he has not made and will not make any contractual or other
commitments that do or would conflict with or prevent Executive’s performance of
his obligations hereunder, including agreements not to compete, agreements not
to solicit and/or confidentiality agreements.
 
 
3.    Location. The principal place of Executive's employment shall be the
Company's principal executive office currently located in Troy, Michigan, except
required travel on Company or Bank business.
 
4.    Compensation. Subject to the terms and conditions of this Agreement,
during the Employment Term, Executive shall be eligible to receive the following
compensation and benefits.
 
4.1    Base Salary. Executive’s annual rate of base salary shall be reflected in
the Company’s records (as in effect from time to time, the “Base Salary”).
Flagstar shall pay the Base Salary in periodic installments in accordance with
its payroll practices. Base Salary shall be reviewed at least annually by the
Board, or a committee thereof, and may be increased (but not decreased).


2





--------------------------------------------------------------------------------




4.2    Annual Bonus.   Executive shall continue to be eligible to participate in
the Company’s Annual Incentive Program or such successor plan or program
(“AIP”). Executive's target annual incentive or AIP opportunity shall not be
less than 150% of Base Salary (the “Target Bonus”).
4.3    Equity Awards. Executive is also a participant in Flagstar’s Executive
Long Term Incentive Program as evidenced by (i) the Executive Long Term
Incentive Program dated effective as of October 22, 2015 (“ExLTIP”), and (ii)
the 2018 Executive Long Term Incentive Program dated effective as of March 20,
2018 (“2018 ExLTIP”), issued pursuant to the Company 2016 Stock Award and
Incentive Plan (the “2016 Plan”). Executive shall also be eligible to
participate in, and to receive equity grants under, the 2016 Plan and such other
equity-based plans of the Company on such terms and conditions as may be
determined by the Board from time to time in its sole discretion. The terms and
conditions of any such additional equity awards will be subject to the terms of
the applicable plan and any applicable award documents.


 
4.4    Fringe Benefits and Employee Benefits. Executive shall be entitled to
participate in the employee benefit plans, practices, and programs maintained by
Flagstar, as in effect from time to time, that are generally available to other
senior executive employees of Flagstar, including retirement plans, supplemental
retirement plans, deferred compensation plans, life insurance plans, medical
insurance plans, dental plans, accidental death and disability plans, and other
fringe benefits.






 
4.5    Business Expenses. Executive shall be entitled to reimbursement for all
reasonable business expenses incurred in connection with the performance of
Executive's duties hereunder in accordance with Flagstar's business expense
reimbursement policies and procedures as in effect from time to time.
 
4.6    Legal Fees Incurred in Negotiating the Agreement. Flagstar shall pay or
Executive shall be reimbursed for Executive's reasonable legal fees incurred in
negotiating and drafting this Agreement up to a maximum of $20,000.
 
 
4.7    Car Allowance.  Flagstar shall provide Executive with a car allowance in
the amount of Twelve Thousand Dollars ($12,000) per calendar year, less
applicable withholdings.
4.8    Club Membership. Flagstar shall pay for, or reimburse Executive for,
dues, assessments, special assessments and normal business expenses for
membership of Executive and his family at (i) the Detroit Athletic Club and (ii)
Oakland Hills Country Club in accordance with Flagstar's business expense
reimbursement policies and procedures as in effect from time to time.
4.9    Indemnification and Directors and Officers Liability Insurance. Flagstar
shall, to the fullest extent permitted by applicable law, indemnify Executive
with respect to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal,


3





--------------------------------------------------------------------------------




administrative or investigative (whether or not such action, suit or proceeding
arises or arose by or in the right of Flagstar or other entity) by reason of the
fact that Executive is or was a director or officer of Flagstar or of any
subsidiary of Flagstar or is or was serving at the request of Flagstar as a
director, officer, employee, general partner, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise (including
service with respect to employee benefit plans), against expenses, (including,
but not limited to, attorneys’ fees and costs), judgments, fines (including
excise taxes assessed on a person with respect to any employee benefit plan) and
amounts paid in settlement actually and reasonably incurred by such director or
officer in connection with such action, suit or proceeding, which amounts
Flagstar will advance to Executive as the same are incurred; however, Executive
shall repay any expenses paid or reimbursed by Flagstar if it is ultimately
determined by order of a court of competent jurisdiction (without further right
of appeal) that Executive is not legally entitled to be indemnified by Flagstar.
If applicable law requires that the Board or the board of directors of the Bank,
as applicable, make an investigation and/or determination of the matter for
which indemnification is being sought prior to paying or reimbursing Executive,
Flagstar shall use its commercially reasonable best efforts to cause the
investigation to be made (at Flagstar's expense) and to have the Board reach a
determination as soon as reasonably possible. During the Employment Term,
Flagstar shall maintain directors and officers liability insurance with coverage
limits of at least the amount in effect on the date hereof. Flagstar’s
obligations to indemnify Executive and to advance or reimburse expenses provided
by this Section shall continue after the termination of this Agreement or
Executive’s employment for any reason. The rights to indemnification and
advancement or reimbursement of expenses provided by this Section shall not be
deemed exclusive of any other rights to which Executive may be entitled under
any charter, bylaw, other organization document, agreement, vote of shareholders
or directors or otherwise.
5.    Termination of Employment. The Employment Term and Executive's employment
hereunder may be terminated prior to the expiration of the Employment Term by
either Flagstar or Executive at any time and for any reason. Upon termination of
Executive's employment during or at the end of the Employment Term, Executive
shall be entitled to the compensation and benefits in accordance with this
Section 5. Notwithstanding any provision in this Agreement to the contrary,
unless the terms of the award documents applicable to the ExLTIP or the 2018
ExLTIP provide for a more favorable result in connection with the termination of
Executive’s employment, the terms applicable to the ExLTIP and the 2018 ExLTIP
pursuant to this Section 5 will apply.




5.1    Termination of Employment for Cause or without Good Reason.  
 
(a)    Executive's employment hereunder may be terminated by Flagstar for Cause
or by Executive without Good Reason. If Executive's employment is terminated by
Flagstar for Cause or by Executive without Good Reason, Executive shall be
entitled to receive:
 
 


4





--------------------------------------------------------------------------------




(i)    any accrued but unpaid Base Salary which shall be paid on the pay date
immediately following the Termination Date (as defined below) in accordance with
Flagstar’s payroll procedures;
 
 
(ii)    any earned but unpaid Annual “AIP” payment with respect to any completed
fiscal year immediately preceding the Termination Date, which shall be paid on
the otherwise applicable payment date, except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement;
(iii)    a pro rata portion of the Annual “AIP” payment with respect to the
fiscal year in which the Termination Date occurred, based on the actual level of
achievement of the applicable performance goals, which shall be paid on the date
that bonuses under the AIP are paid to officers generally, except to the extent
payment is otherwise deferred pursuant to any applicable deferred compensation
arrangement;


 
(iv)    reimbursement for unreimbursed business expenses properly incurred by
Executive, which shall be subject to and paid in accordance with Flagstar’s
business expense reimbursement policies; and
 
(v)    vested employee benefits, if any, to which Executive may be entitled
under Flagstar’s employee benefit plans as of the Termination Date; which shall
be subject to, and paid in accordance with, Flagstar's employee benefit plans.
Items 5.1(a)(i) through 5.1(a)(v) are referred to herein collectively as the
“Accrued Amounts.”
 
(b)    For purposes of this Agreement, “Cause” shall mean the occurrence of any
of the following: (i) engaging in (A) willful or gross misconduct or (B) willful
or gross neglect of duties; (ii) repeatedly and willfully failing to adhere to
the directions of the Board or the material written policies and practices of
Flagstar; (iii) any intentionally unlawful act that causes material damage to
the property or business of Flagstar; (iv) Executive’s material breach of any
provision of this Agreement; (v) fraud, misappropriation, personal dishonesty or
embezzlement by Executive, in each case which causes material damage to the
property or business of Flagstar; or (vi) Executive’s conviction of, or plea of
nolo contendere to, a felony, a crime of moral turpitude or any crime involving
Flagstar that causes material damages to the property or business of Flagstar.
For purposes of this Agreement, no act or failure to act on the Executive’s part
will be considered “willful” unless it is done, or omitted to be done, by him in
bad faith or without reasonable belief that his action or omission was in the
best interests of Flagstar or an affiliate of Flagstar. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon


5





--------------------------------------------------------------------------------




the advice of counsel will be conclusively presumed to be done, or omitted to be
done, in good faith and in the best interests of Flagstar or an affiliate.
Executive's termination of employment shall not be deemed to be for Cause unless
and until the Board delivers to Executive a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters (3/4) of the Board (after
reasonable advance written notice (and in any event not less than ten (10) days
notice is provided to Executive setting forth in reasonable detail the specific
conduct alleged to constitute Cause and which clause of the Cause definition is
at issue and Executive is given an opportunity, together with legal counsel, to
be heard before the Board prior to the vote on such resolution), finding that
Executive has engaged in the conduct set forth in clauses (i) to and including
(v) above. Executive shall have thirty (30) business days from the delivery of
written notice by the Board within which to cure acts set forth in clauses (i)
to (v) above.
 
 
(c)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case, without Executive's written consent:
 
(i)    A reduction in Executive's Base Salary or target annual incentive
opportunity, from the levels then in effect;
 
(ii)    a failure by Flagstar to pay compensation due and payable to Executive
in connection with his employment;
(iii)    a material adverse change or a material diminution in Executive’s
positions, reporting relationships, authorities, duties or responsibilities;
 
(iv)    a relocation of Executive's principal place of employment set forth in
Section 3 of this Agreement by more than thirty (30) miles;
 
(v)    any material breach by Flagstar of this Agreement; or
(vi)    Flagstar provides a Non-Renewal Notice to Executive.
 


Executive cannot terminate his employment for Good Reason unless Executive:
(A) gives the Company written notice of his objection to such above-described
event or condition within ninety (90) days following the occurrence of such
event or condition, (B) such event or condition is not corrected, in all
material respects, by the Company within thirty (30) days following the
Company’s receipt of such notice (or if such event or condition is not
susceptible to correction within such 30-day period, the Company has not taken
all reasonable steps within such 30-day period to correct such event or
condition as promptly as practicable thereafter) and (C)  Executive resigns his
employment not more than thirty (30) days following the expiration of the 30-day
period described in the foregoing clause (B); provided, however, that,
notwithstanding the foregoing, Executive shall not be required to provide
written notice with respect to


6





--------------------------------------------------------------------------------




the event described in clause (vi) above and Executive shall have sixty (60)
days following receipt of the Non-Renewal Notice to resign his employment.


 
5.2    Termination of Employment without Cause or for Good Reason other than in
connection with a Change in Control. In the event that Executive's employment
under this Agreement is terminated by Executive for Good Reason or by Flagstar
without Cause other than in connection with a Change in Control (as defined
below) pursuant to Section 5.4 below, Executive shall be entitled to receive the
Accrued Amounts and, subject to Executive's timely execution and delivery of a
general release and waiver of claims in substantially the form set forth in
Exhibit A (the “Release”) and such Release becoming effective following the
Termination Date in accordance with its terms (the period between the
Termination Date and the date that the Release becomes effective, the “Release
Execution Period”), Executive shall be entitled to receive the following:
 


(a)    (i) an amount equal to two (2) times Executive's Base Salary, payable in
a lump sum, and (ii) a lump sum payment equal to two times Executive’s Target
Bonus for the fiscal year in which the Termination Date occurs; such payments
shall be made within sixty (60) days following the Termination Date; provided
that, if the Release Execution Period begins in one taxable year and ends in
another taxable year, such payments shall not be made until the beginning of the
second taxable year;
S
 
(b)    Flagstar shall reimburse Executive monthly for the cost of a health
insurance policy covering Executive and his dependents with substantially
similar coverage that Executive had prior to the Termination Date (which would
include health continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) if so elected by Executive and to the
extent available), until the earliest of: (i) the later of the date that
Executive and his spouse qualify for coverage under Medicare; and (ii) the date
on which Executive becomes eligible for health care coverage from a subsequent
employer. Notwithstanding the foregoing, if Flagstar’s making payments under
this Section 5.2(b) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act or any successor law (the
"ACA"), or result in the imposition of penalties under the ACA and the related
regulations and guidance promulgated thereunder), the parties agree to reform
this Section 5.2(b) in a manner as is necessary to comply with the ACA; and
(c)    notwithstanding the terms of the applicable plan or any award documents:
 
(i)    all outstanding unvested stock options rights granted to Executive during
the Employment Term shall become fully vested and exercisable for the remainder
of their full term; and
 
(ii)    all outstanding equity-based compensation awards, other than stock
options and any equity awards granted under the ExLTIP (which shall


7





--------------------------------------------------------------------------------




remain subject to the terms of the ExLTIP award documents), shall become fully
vested and the restrictions thereon shall lapse (provided that for
performance-based equity awards, if any, payment will be based on the actual
performance achieved for such awards as of the date of termination, which shall
be paid on the date that such awards are paid to officers generally); provided
that, any delays in the settlement or payment of such awards that are set forth
in the applicable award documents and that are required under Section 409A of
the Internal Revenue Code shall remain in effect.


 




5.3    Death or Disability.  
 
(a)    Executive's employment hereunder shall terminate automatically upon
Executive's death during the Employment Term, and the Company or Executive may
terminate Executive's employment on account of Executive's Disability.
 
(b)    If Executive's employment is terminated during the Employment Term on
account of Executive's death or Disability, Executive (or Executive's estate
and/or beneficiaries, as the case may be) shall be entitled to receive the
Accrued Amounts.
(c)    notwithstanding the terms of the applicable plan or any award documents:
 
(i)    all outstanding unvested stock options rights granted to Executive during
the Employment Term shall become fully vested and exercisable for the remainder
of their full term; and
 
(ii)    all outstanding equity-based compensation awards, other than stock
options and any equity awards granted under the ExLTIP (which shall remain
subject to the terms of the ExLTIP award documents), shall become fully vested
and the restrictions thereon shall lapse (performance criteria, if any, will be
deemed to have been achieved at target levels for the relevant performance
period(s)); provided that, any delays in the settlement or payment of such
awards that are set forth in the applicable award documents and that are
required under Section 409A of the Internal Revenue Code shall remain in effect.
 


 
(d)    For purposes of this Agreement, “Disability” shall mean Executive becomes
entitled to receive long-term disability benefits under the Company long-term
disability plan applicable to Executive.
5.4    Termination of Employment without Cause or for Good Reason in Connection
with a Change in Control. In the event that Executive's employment hereunder is
terminated by Executive for Good Reason or by Flagstar without Cause at any time
during the period beginning three (3) months before and ending on the 12-month
anniversary of a Change in Control, Executive shall be entitled to receive the
Accrued Amounts and any awards payable


8





--------------------------------------------------------------------------------




in accordance with the terms of the ExLTIP and the 2018 ExLTIP (subject to this
Section 5.4) and, subject to Executive's execution and delivery of the Release
and such Release becoming effective, Executive shall be entitled to receive the
following:
 


(a)    a lump sum payment equal to three (3) times the sum of Executive's Base
Salary and Target Bonus for the fiscal year in which the Termination Date
occurs, which shall be paid within sixty (60) days following the Termination
Date; provided that, if the Release Execution Period begins in one taxable year
and ends in another taxable year, payment shall not be made until the beginning
of the second taxable year;


 


 
(b)    Flagstar shall reimburse Executive monthly for the cost of a health
insurance policy covering Executive and his dependents with substantially
similar coverage that Executive had prior to the Termination Date ) (which would
include health continuation coverage under COBRA if so elected by Executive and
to the extent available), until the earliest of: (i) the date that Executive and
his spouse qualify for coverage under Medicare; and (ii) the date on which
Executive becomes eligible for health care coverage from a subsequent employer.
Notwithstanding the foregoing, if Flagstar’s making payments under this Section
5.4(b) would violate the nondiscrimination rules applicable to non-grandfathered
plans under the ACA, or result in the imposition of penalties under the ACA and
the related regulations and guidance promulgated thereunder), the parties agree
to reform this Section 5.4(b) in a manner as is necessary to comply with the
ACA; and
(c)    notwithstanding the terms of the applicable plan or any award documents:
 
(i)    all outstanding unvested stock options rights granted to Executive during
the Employment Term shall become fully vested and exercisable for the remainder
of their full term; and
 
(ii)    all outstanding equity-based compensation awards, other than stock
options and any equity awards granted under the ExLTIP (which shall remain
subject to the terms of the ExLTIP award documents), shall become fully vested
and the restrictions thereon shall lapse (performance criteria, if any, will be
deemed to have been achieved at target levels for the relevant performance
period(s)); provided that, any delays in the settlement or payment of such
awards that are set forth in the applicable award documents and that are
required under Section 409A of the Internal Revenue Code shall remain in effect.
(d)    In the event Executive is entitled to benefits under this Section 5.4,
then this Section 5.4 shall supersede Section 5.2.
For purposes of this Agreement, “Change in Control” is defined as the occurrence
of a “Change in Control” as defined by the 2016 Plan.
 


9





--------------------------------------------------------------------------------




 


5.5    Change in Control. Notwithstanding the terms of the 2018 ExLTIP, in the
event of a Change in Control where Executive continues his employment with the
acquirer following the occurrence of the Change in Control and the relevant
performance goals under the 2018 ExLTIP have not yet been attained as of the
Change in Control, any equity awards granted to Executive under the 2018 ExLTIP
will remain outstanding.
5.6    Notice of Termination. Any termination of Executive's employment
hereunder (other than termination pursuant to Section 5.3(a) on account of
Executive's death) shall be communicated by written notice of termination
(“Notice of Termination”) to the other Parties hereto in accordance with Section
20. The Notice of Termination shall specify:
 
(a)    The termination provision of this Agreement relied upon;
 
(b)    To the extent applicable, a summary of the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated; and
 
(c)    The applicable Termination Date.
 
5.7    Termination Date. Executive's “Termination Date” shall be:
 
(a)    If Executive's employment terminates on account of Executive's death, the
date of the Executive's death;
 
(b)    If Executive's employment is terminated on account of Executive's
Disability, the date specified by the Company;
 
(c)    If Executive's employment is terminated for Cause, the date the Notice of
Termination is delivered to Executive after compliance by Flagstar with the
provisions of Section 5.1(b);
 
(d)    If Executive's employment is terminated without Cause, the date specified
in the Notice of Termination;
 
(e)    If Executive terminates his employment with or without Good Reason, the
date specified in Executive's Notice of Termination, provided that in the event
Executive terminates employment without Good Reason, Executive provides the
Company at least forty-five (45) days written notice prior to the Termination
Date; and
 
(f)    If Executive's employment hereunder terminates because either Party
provides a Non-Renewal Notice pursuant to Section 1, the Renewal Date
immediately following the date on which the Party delivers the Non-Renewal
Notice to the other Party.


10





--------------------------------------------------------------------------------




Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which Executive incurs a "separation from service" within the
meaning of Section 409A.
 
5.8    Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and except as
provided in Sections 5.2(b) and 5.4(b) (with respect to medical insurance
continuation), any amounts payable pursuant to this Section 5 shall not be
reduced by compensation Executive earns on account of employment with another
employer.
5.9    Regulatory Actions.
(a)    If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)), the Bank's obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, the Bank may in its discretion (i) pay
Executive all or part of the compensation withheld while its obligations were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
(b)    If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank's affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) or (g)(1)),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.
(c)    If the Bank is in default (as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act), all obligations under this Agreement shall terminate as
of the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.
(d)    All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank;
(i) By the Comptroller of the Currency, or his or her designee, at the time the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in 13(c) of
the Federal Deposit Insurance Act; or
 
(ii) (A) By the Comptroller of the Currency or his or her designee, at the time
the Comptroller, or his or her designee approves a supervisory merger to


11





--------------------------------------------------------------------------------




resolve problems related to operation of the Bank or when the Bank is determined
by the Comptroller to be in an unsafe or unsound condition.


Any rights of the parties that have already vested, however, shall not be
affected by such action.
 
















 
6.    Restrictive Covenants. In consideration of Executive entering into this
Agreement, Executive shall enter into the Non-Competition, Non-Solicitation and
Confidential Information Agreement set forth on Exhibit B.
7.    Arbitration. The Parties agree that arbitration is the required and
exclusive forum for the resolution of all disputes between them in any way
related to this Agreement or Executive’s employment and separation from
employment from Flagstar, including but not limited to, any statutory or common
law claims alleging unpaid compensation, unpaid wages or overtime pay,
discrimination, harassment, retaliation, breach of express or implied contract,
defamation and/or negligence. Specifically excluded are workers' compensation
and unemployment compensation benefits, or claims under an executive benefit
plan that specifies its claims procedure shall culminate in different
arbitration procedures. Any Party seeking to pursue a claim shall do so by
sending written notice pursuant to Section 20 hereof. Within five days
thereafter, the Party seeking arbitration will submit the claim to the American
Arbitration Association (the “AAA”). The arbitration will be in accordance with
the national employment rules of the AAA, except that in no event may the AAA
unilaterally select an arbitrator without the written consent of both Executive
and Flagstar. The Parties may agree to a private arbitrator mutually selected by
the Parties, in which case the AAA employment rules will apply to the conduct of
the hearing. Any arbitration proceeding will be governed by the Federal
Arbitration Act. Claims against officers, directors and other executives or
agents of Flagstar are included in this agreement to arbitrate. Flagstar will
pay Executive's portion of the AAA filing fee in an amount up to $250.00 (or the
then current filing fee if it exceeds $250.00) as well as the fees and costs of
the arbitrator and any AAA administrative costs. Any arbitration hearing will be
conducted in the city or region closest to Executive’s residence, unless the
Parties mutually agree to conduct the hearing in another location.
An arbitrator's award must be in writing, with specific findings of fact, and
will be enforceable by judgment entered upon the award in any court having
jurisdiction. In reaching any decision, the arbitrator will interpret and be
bound by this Agreement (and cannot add or disregard any provision of this
Agreement) as well as applicable federal, state or local law. Any arbitration
will provide each Party with all substantive rights and remedies provided under
any applicable federal or state law related to such claim, including but not
limited to, any legal or equitable remedy available in a court of competent
jurisdiction such as money damages and legal fees. In the event of a conflict
between this Agreement and any policy, rule or practice of Flagstar or the AAA,
the arbitrator is bound by the terms of this Agreement. Nothing in this
agreement to arbitrate precludes Flagstar or Executive from seeking temporary or
permanent injunctive or declaratory relief from a court of competent
jurisdiction relative to any alleged breach of an applicable non-compete or
trade secret agreement between the Parties. Neither Party shall be entitled to:
(i) join or consolidate claims in arbitration by or against other


12





--------------------------------------------------------------------------------




executives, (ii) arbitrate any claim against the other party as a representative
or member of a class or collective action, or (iii) arbitrate any claim in a
private attorney general capacity.
 
8.    Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of the State of Michigan without regard to conflicts of
law principles.
 
 


 
9.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between Executive and
Flagstar pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.
10.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and by Flagstar. No waiver by the Parties of any breach by
another Party of any condition or provision of this Agreement to be performed by
another Party shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by any Party in exercising any right, power, or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power, or privilege.
11.    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any amounts payable under this Agreement are subject
to any policy (whether in existence as of the Effective Date or later adopted or
amended) established by Flagstar providing for the clawback or recovery of
amounts that were paid to Executive. The Board will make any determination for
clawback or recovery in its reasonable discretion in good faith and such
determination shall be binding on all parties.
12.    Stock Ownership Requirements. During the Employment Term, Executive shall
be expected to maintain ownership of Common Stock in accordance with guidelines
established by the Board from time to time.
13.    Tax Withholding. Flagstar shall have the right to withhold from any
amount payable under this Agreement any federal, state, and local taxes in order
for Flagstar to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
 
14.    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.


15.    Headings. Headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.
 


13





--------------------------------------------------------------------------------




16.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 


 
17.    Section 409A.
 
17.1    General Compliance. This Agreement is intended to comply with Section
409A of the Internal Revenue Code and any regulations or guidance promulgated
thereunder (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as “separation pay” or as a “short-term deferral” shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, Flagstar makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall Flagstar be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.
 
17.2    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to Executive in connection with
his termination of employment is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and Executive is determined to
be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
Executive's death (the “Specified Employee Payment Date”). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to Executive in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.
 
17.3    Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:
 
(a)    the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
 


14





--------------------------------------------------------------------------------




(b)    any reimbursement of an eligible expense shall be paid to Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and
 
(c)    any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.
 


 


 
18.    Section 280G. In the event that part or all of the payments or benefits
to be paid or provided to Executive under this Agreement together with the
aggregate present value of payments, consideration, compensation and benefits
under all other plans, arrangements and agreements applicable to Executive
(“Total Payments”) will be subject to an excise tax under the provisions of Code
Section 4999 (“Excise Tax”), the Total Payments shall be reduced so that the
maximum amount of the Total Payments (after reduction) will be one dollar
($1.00) less than the amount that would cause the Total Payments to be subject
to the Excise Tax; provided, however, that the Total Payments shall only be
reduced to the extent the after-tax value of amounts received by Executive after
application of the above reduction would exceed the after-tax value of the Total
Payments received by the Executive without application of such reduction. In
making any determination as to whether the Total Payments would be subject to an
Excise Tax, consideration shall be given to whether any portion of the Total
Payments could reasonably be considered, based on the relevant facts and
circumstances, to be reasonable compensation for services rendered (whether
before or after the consummation of the applicable Change in Control). If
applicable, the particular payments that are to be reduced shall be subject to
the mutual agreement of Executive and the Company, with a view to maximizing the
value of the payments to Executive that are not reduced.
19.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Executive and the heirs, executors, assigns and administrators of
Executive and shall be binding upon and inure to the benefit of Flagstar and its
successors and assigns (as provided below). Executive may not assign or transfer
to others the obligation to perform Executive's duties hereunder, and there are
no third party beneficiaries to Executive's rights hereunder. Flagstar may
assign or transfer its rights and obligations under this Agreement to any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of
Flagstar. Flagstar will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Flagstar to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Flagstar would be
required to perform it if no such succession had taken place. As used in this
Section 19, “Flagstar” shall mean Flagstar as hereinbefore defined and any
successor to its business and/or assets as aforesaid. Any obligations of
Flagstar, the Company and/or the Bank under this Agreement shall be the joint
and several obligation of each of the Company and the Bank.
 
20.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the Parties by like notice):


15





--------------------------------------------------------------------------------




If to Flagstar:
Flagstar Bank, FSB
5151 Corporate Drive
Troy, Michigan 48098
Attention: Chairman


If to Executive:
At the last address on file with the Company.






21.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the Parties shall survive such expiration
or other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.


16





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
FLAGSTAR BANCORP, INC.




 
By_____________________
Name: Christine M. Reid
Title: First Vice President / Secretary









 
 
EXECUTIVE


 
By_____________________
Name: Alessandro DiNello


 



 

 


 


17





--------------------------------------------------------------------------------




Exhibit A


SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE OF CLAIMS


This SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (The “Agreement”) is
made between Alessandro DiNello (“Executive”) and Flagstar Bank (“Employer” or
“Bank”) for the benefit of Flagstar Bank and Flagstar Bancorp, and is effective
as of the Effective Date stated below.


Executive was employed as an at-will Executive of Employer and Executive’s
employment will end on or about «Termination_Date». In connection with
Executive’s separation of employment, Employer offered Executive separation pay
and other good and valuable consideration in return for a release of all claims
and other terms. Executive shall have [twenty-one (21)/forty-five (45) calendar
days] after the Termination Date to execute and deliver this Agreement (and not
revoke it) or he/she will no longer be entitled to receive the separation pay
and benefits set forth herein.


THEREFORE, in consideration of the mutual promises and payment set forth below,
the receipt and adequacy of which is acknowledged, the parties agree as follows:


1.    Date of Termination. Executive’s date of termination is «Termination_Date»
(“Date of Termination”). Subject to any right to continue group health benefits
under COBRA, Executive’s eligibility for all benefits provided by Employer will
end on __________. Except as specifically provided in this Agreement, the
Non-Competition, Non-Solicitation and Confidential Information Agreement dated
as of [DATE], and any written agreement signed by Executive concerning the
protection of trade secrets or intellectual property belonging to the Bank, all
other agreements, contracts, commitments and understandings between Executive
and Employer, whether oral or written, concerning the subject matter of this
Agreement are superseded by this Agreement.


2.    Separation Pay and Consideration for Release. In consideration of the
release of claims and other promises in this Agreement by Executive, Employer
will pay Separation Pay and other consideration as follows provided the 7-day
revocation period described below has expired without revocation by Executive:


A.
Separation Pay: As noted in Section 5.2 of the Employment Agreement dated May
21, 2019.





Executive agrees that payments and benefits described in the above paragraphs
provided by Employer are good and valuable consideration for this Agreement and
Executive’s release of claims, and are in excess of any earned wages, benefits
or other amounts to which Executive is entitled as of the Date of Termination.
Executive further acknowledges and warrants that Executive has received all
wages, bonuses, overtime, vacation pay and other benefits and compensation due
or owing by virtue of Executive’s employment, and further specifically warrants
and agrees that he or she received all leaves of absences, including but not
limited to, all FMLA leave, and all paid or unpaid time off that Executive
requested or was otherwise eligible for while employed by Employer.


18





--------------------------------------------------------------------------------




Executive agrees to promptly pay in full all federal, state or local taxes due
or owed on any separation payments made pursuant to this Agreement.




3.    Other Payments. In connection with Executive’s separation from employment,
on the Date of Termination, Employer will also pay any accrued and unused PTO
and any other benefits payable upon termination for which Executive is eligible
in accord with the express terms of any agreement, benefit plan or Bank policy
and applicable state law.


4.    Mutual General Release of all Claims.


(A) Executive fully, completely and forever releases and discharges Flagstar
Bank and Flagstar Bancorp, their current or former parent corporations, units,
divisions, subsidiaries, foundations, benefit plans, related or affiliated
entities, and all current or former officers, directors, shareholders,
employees, donors, agents, attorneys, plan administrators, fiduciaries,
successors and assigns of Flagstar Bank, Flagstar Bancorp, and any entity or
unit described above (collectively referred to as “Released Parties”) from any
and all claims, appeals, controversies, disputes, issues, allegations, loss of
services, attorneys’ fees, liabilities, grievances, damages and causes of action
of any kind, nature or description, arising from any act, omission, conduct,
fact or circumstance existing as of the date Executive signs this Agreement.


This release includes, but is not limited to, all workplace disputes, issues or
allegations, and all claims or allegations for unpaid compensation, unreimbursed
expenses, bonuses, stock options, wrongful discharge, breach of contract,
negligence, defamation, fraud and personal injury (including, but not limited
to, mental or emotional anguish, humiliation, embarrassment, loss of
professional status, prestige and self-esteem), as well as all claims for loss
of consortium or support or affection, and all damages, costs, expenses,
compensation, benefits, and attorneys’ fees. This general release also includes
all claims and rights under any federal, state or local law or regulation,
including but not limited to, Title VII of Civil Rights Act of 1964, the Age
Discrimination in Employment Act (ADEA), the Family and Medical Leave Act, the
Americans with Disabilities Act, the Lilly Ledbetter Fair Pay Act, the Equal Pay
Act; the Fair Credit Reporting Act; the Genetic Information Nondiscrimination
Act; the Michigan Persons with Disabilities Civil Rights Act, the Michigan Wages
and Fringe Benefits Act, the Michigan Whistleblowers Protection Act, and the
Michigan Elliott Larsen Civil Rights Act, and/or any other federal, state or
local constitution, statute, ordinance or regulation. By signing below,
Executive acknowledges and agrees that this general release also includes any
and all claims which in any way involve or arise from Executive’s employment or
separation from employment with Employer based on events occurring up to and
including the date Executive signs this Agreement.


By signing this Agreement, Executive gives up and discharges any such issues,
disputes, allegations and claims described above, except for: (i) claims for
breach of this Agreement; (ii) claims for health insurance benefits under COBRA
or any vested benefits under a retirement plan governed by ERISA; (iii)
statutory claims for unemployment or workers’ compensation benefits that are not
waivable as a matter of law; (iv) equity awards which by their terms survive the
termination of Executive’s employment; and (v) rights to indemnification and
reimbursement and


19





--------------------------------------------------------------------------------




advancement of expenses under any charter, bylaw, other organization document,
agreement, vote of shareholders or directors or otherwise. The parties further
agree that no future claims based on facts or circumstances arising after the
execution of this Agreement are waived. Notwithstanding any other provision in
this Agreement, nothing in this Agreement precludes or limits in any way
Executive’s right to file a charge or participate or cooperate in any proceeding
conducted by the EEOC or comparable state or local fair employment agency.
Executive has the right to have a court determine the validity of the above
waiver and release of ADEA claims.


(B)    Flagstar Bank and Flagstar Bancorp, for each of them and their respective
current or former parent corporations, units, divisions, subsidiaries,
foundations, benefit plans, related or affiliated entities, and all current or
former officers, directors, shareholders, employees, donors, agents, attorneys,
plan administrators, fiduciaries, successors and assigns of Flagstar Bank,
Flagstar Bancorp, and any entity or unit described above (collectively referred
to as “Flagstar Parties”) fully, completely and forever releases and discharges
Executive and his estate, administrators, personal representatives, heirs and
beneficiaries, from any and all claims, appeals, controversies, disputes,
issues, allegations, loss of services, attorneys’ fees, liabilities, grievances,
damages and causes of action of any kind, nature or description, arising from
any act, omission, conduct, fact or circumstance existing as of the date
Executive signs this Agreement that are known by the Board of Directors of
Flagstar Bank and Flagstar Bancorp, respectively, on such date, except for: (i)
claims under this Agreement; and (ii) claims under the Non-Competition,
Non-Solicitation and Confidential Information Agreement dated as of May 21, 2019
among Executive, Flagstar Bancorp and Flagstar Bank.


5.     No Admission of Liability. This Agreement is the good faith settlement of
any and all disputes existing as of the date signed or otherwise arising out of
Executive’s employment or separation of employment with Employer. This Agreement
does not constitute and shall not be used as an admission by either party of any
liability, wrongdoing, or violation of any law.


6.    Confidential Trade Secrets. Executive agrees not to directly or indirectly
disclose, publish or make use of confidential trade secret information
concerning Employer without the prior written consent of an Executive Vice
President of Employer, unless such information becomes a matter of general
public knowledge without action by Executive. Confidential trade secret
information includes, but is not limited to, business strategy; customer lists
and information about customer needs, specification or requirements; systems
operations and capability information; financial, accounting or marketing
information; and other risk management or proprietary information or records of
Employer. Nothing in this Agreement precludes or limits Executive from fully
participating or cooperating in any proceeding or investigation by any
government agency related to Executive’s duties for Employer. Executive will
immediately return to Employer all confidential, trade secret and proprietary
information in Executive’s possession or control (whether written, printed,
electronic or photographic) and agrees not to maintain or retain copies or
handwritten summaries of any such information following the Date of Termination.
Executive expressly understands and agrees that his/her obligation not to
directly or indirectly disclose, publish or make use of any above described
confidential or trade secret information survives termination or expiration of
this Agreement and applies to any subsequent employment by Executive.




20





--------------------------------------------------------------------------------




7.     Return of Company Property and Cooperation. Executive further agrees to
return to Employer on or before the Date of Termination all property in
Executive’s possession or control belonging to Employer, including, but not
limited to, keys, files, cellular phones, credit cards, laptops, computer
hardware or software, passwords, codes, books, customer documents, files and all
records, and to promptly reconcile all expense accounts. Executive agrees not to
retain copies of any property belonging to Employer, whether on paper, tape,
disk, or in any electronic or other medium after the Date of Termination.
Executive agrees to reasonably cooperate and be available to the Bank (or its
Counsel), at the Bank’s expense for out of pocket expenses, as the Bank may
reasonably request to assist in any administrative, agency or other matter,
including litigation or potential litigation, over which Executive may have
knowledge or information based on his or her employment with Flagstar. 
 
8.    Knowing and Voluntary Acknowledgment. Employer advises and encourages
Executive to consult with an attorney prior to signing this Agreement. Executive
acknowledges that (a) Executive has read this Agreement in its entirety and
understands all of its terms; (b) Executive has had the opportunity to consult
with an attorney of his or her own choice prior to executing this Agreement; (c)
he or she is responsible for any costs and fees resulting from an attorney
reviewing this Agreement; (d) Executive knowing, freely and voluntarily enters
into this Agreement and the above general release of claims of Executive’s own
free will without any duress or coercion by Employer or its representatives, in
exchange for good and valuable consideration in addition to anything of value to
which Executive is otherwise entitled; (e) Executive is not waiving or releasing
rights or claims that may arise after Executive signs this Agreement; and (f)
Executive understands that the waiver and release in this Agreement is being
requested in connection with the termination of Executive’s employment with
Employer.


9.    Consideration Period. Executive acknowledges that in accordance with the
Older Workers Benefit Protection Act of 1990 (“OWBPA”), Executive has been given
at least [twenty-one (21) days/forty-five (45) days] to review and consider this
Agreement before signing it. Executive acknowledges that if he or she chooses to
sign this Agreement prior to the expiration of that [21-day/45-day period], he
or she expressly waives any remaining portion of the [21-day/45-day
consideration period].


10.    Binding Nature, Modification, Severability and Governing Law. The waiver
of a breach of any term of this Agreement does not operate as a waiver of any
other or subsequent breach. This Agreement is binding on Employer, its
affiliates and all respective successors and assigns, as well as Executive’s
personal representatives and heirs. This Agreement may not be assigned by
Executive without the prior written consent of an Executive Vice President of
Employer. No amendment or modification of this Agreement is binding unless in
writing, specifically refers to this Agreement, and is signed by both Executive
and an Executive Vice President of Employer. Any ambiguity in this Agreement
will not be construed presumptively against any party. If any court or competent
jurisdiction finds any provision of this Agreement to be invalid or
unenforceable, such provisions shall be considered removed from this Agreement
and the remaining provisions will continue in full force and effect to the
fullest extent allowed by applicable law. This Agreement will be interpreted in
accord with the laws of the State of Michigan, regardless of any conflict of


21





--------------------------------------------------------------------------------




law provisions. This Agreement may be executed by facsimile and/or in one or
more counterparts, each of which shall be deemed an original, but all of which
together will constitute one agreement.


11.    Medicare Reporting. Executive affirms that he/she is not and has never
been a recipient of Medicare benefits, is not otherwise eligible for Medicare
benefits, and Medicare has not notified Executive (nor is Executive aware of)
any Medicare liens applicable to Executive. Executive acknowledges that none of
the Separation Pay is for medical treatment or injuries to Executive caused or
attributed to the Employer. The parties have made every effort to adequately
protect Medicare’s interest, if any, in this Agreement, and have not shifted
responsibility for medical treatment to Medicare in contravention of federal
law. Any present or future action or decision by Center for Medicare Services
(CMS) regarding this Agreement, or Executive’s eligibility or entitlement to
Medicare or Medicare payments, will not render this release void or ineffective,
or affect the finality of this Agreement or release of claims. Executive waives
any and all private causes of action for damages pursuant to 42 U.S.C. 1395, and
acknowledges that the Employer will report any payments to CMS if specifically
required by law to do so.


12.     Right to Revoke. Executive may revoke and cancel this Agreement and the
release of claims at any time within seven (7) days after signing this Agreement
by delivering written notice of revocation to Cindy Myers at 5151 Corporate
Drive, Troy, Michigan, 48098. This Agreement is not effective until Executive
has signed it and the revocation period has expired without revocation
(“Effective Date”). If Executive does so revoke, this Agreement shall be null
and void.


13.    Arbitration of Disputes. The parties agree that arbitration is the
required and exclusive forum for the resolution of all disputes between them in
any way related to this Agreement or Executive’s employment and separation from
employment from Employer, including but not limited to, any statutory or common
law claims alleging unpaid compensation, unpaid wages or overtime pay,
discrimination, harassment, retaliation, breach of express or implied contract,
defamation and/or negligence. Specifically excluded from this agreement are
workers' compensation and unemployment compensation benefits, or claims under an
executive benefit plan that specifies its claims procedure shall culminate in
different arbitration procedures. Any party seeking to pursue a claim shall do
so by sending written notice to Employer at 5151 Corporate Drive, c/o Patrick
McGuirk, Troy, MI 48098 or to Executive at Executive's last home address on
record with Employer. Within five days thereafter, the party seeking arbitration
will submit the claim to the American Arbitration Association (AAA), The
arbitration will be in accordance with the national employment rules of the AAA,
except that in no event may the AAA unilaterally select an arbitrator without
the written consent of both Executive and Employer. The parties may agree to a
private arbitrator mutually selected by the parties, in which case the AAA
employment rules will apply to the conduct of the hearing. Any arbitration
proceeding will be governed by the Federal Arbitration Act. Claims against
officers, directors and other executives or agents of Employer are included in
this agreement to arbitrate. Employer will pay Executive's portion of the AAA
filing fee in an amount up to $250.00 (or the then current filing fee if it
exceeds $250.00) as well as the fees and costs of the arbitrator and any AAA
administrative costs. Any arbitration hearing will be conducted in the city or
region closest to Executive’s residence, unless the parties mutually agree to
conduct the hearing in another location.




22





--------------------------------------------------------------------------------




An arbitrator's award must be in writing, with specific findings of fact, and
will be enforceable by judgment entered upon the award in any court having
jurisdiction. In reaching any decision, the arbitrator will interpret and be
bound by this Agreement (and cannot add or disregard any provision of this
Agreement) as well as applicable federal, state or local law. Any arbitration
will provide each party with all substantive rights and remedies provided under
any applicable federal or state law related to such claim, including but not
limited to, any legal or equitable remedy available in a court of competent
jurisdiction such as money damages and legal fees. In the event of a conflict
between this Agreement and any policy, rule or practice of the Employer or the
AAA, the Arbitrator is bound by the terms of this Agreement. Nothing in this
agreement to arbitrate precludes Employer or executive from seeking temporary or
permanent injunctive or declaratory relief from a court of competent
jurisdiction relative to any alleged breach of an applicable non-compete or
trade secret agreement between the parties. Neither party shall be entitled to:
(i) join or consolidate claims in arbitration by or against other Executives,
(ii) arbitrate any claim against the other party as a representative or member
of a class or collective action, or (iii) arbitrate any claim in a private
attorney general capacity.




EXECUTIVE UNDERSTANDS THAT HE MUST SIGN AND RETURN THIS AGREEMENT BY [DATE] OR
HIS RIGHT TO THE SEPARATION PAY SHALL BE FORFEITED.


THE PARTIES HAVE FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE FREELY AND
KNOWINGLY ENTER INTO THIS AGREEMENT AND GENERAL RELEASE.
                
WITNESS                        EXECUTIVE


_________________________            _________________________________


Date: _____________________            Date: _____________________
    
FLAGSTAR BANK
    
By:______________________________
Its:______________________________






23





--------------------------------------------------------------------------------




Exhibit B




NON-COMPETITION, NON-SOLICTATION AND
CONFIDENTIAL INFORMATION AGREEMENT


This Non-Competition, Non-Solicitation and Confidential Information Agreement
("Agreement") is between Flagstar Bancorp, Inc., a Michigan corporation (the
“Company”), Flagstar Bank, FSB, a federally chartered savings bank and
wholly-owned subsidiary of the Company (the “Bank” and, together with the
Company, “Flagstar”) and Alessandro DiNello (the “Executive”), and is effective
as of the time the Executive executes this Agreement.
In consideration of Employee's employment with the Company, and the compensation
and benefits to be provided to Employee by the Company, Employee hereby
acknowledges and agrees as follows:
1.
Confidential Information. "Confidential Information" is to be broadly
interpreted and means (i) all non- public techniques/strategies and information
that Company has or Executive (in the course and scope of employment with the
Company) develops, compiles, acquires, or receives that has or may have
commercial value or usefulness to the Company, to its clients or to their
competitors in their respective businesses; (ii) all non-public information
that, if disclosed without authorization, could be detrimental to the interest
of Company or its clients, whether or not such information is identified as
Confidential Information or otherwise “confidential” by Company or its Clients;
(iii) any consumer, customer, or employee information, including all personally
identifiable information of any consumer, customer, or employee in any format to
which Executive may have access during employment with Company; and (iv) all
information belonging to third parties, such as vendors, that the Company is
bound by contract or otherwise to keep confidential. Confidential Information
includes not only information disclosed by Company (including its employees,
agents, and independent contractors) or its clients to Executive, but also
information developed or learned by Executive in the course and scope of
employment with the Company. By example only and without limitation,
“Confidential Information” includes all information on trade secrets,
inventions, innovations, processes, discoveries, improvements, research or
development test results, specifications, data, data compilations and analyses,
know-how, formats, employee information, subscriber information, marketing
plans, business plans, strategies, forecasts, unpublished financial information,
budgets, projections, and client, prospective client and supplier identities and
contact information, characteristics and agreements, whether in print, in
electronic files, or residing on non- public Internet sites.



The Company is the sole owner of the Confidential Information or is authorized
by a third
party to use the Confidential Information for limited purposes. Executive hereby
irrevocably
assigns to the Company all right, title, and interest Executive may have or may
acquire during the
course of or connected to employment with the Company, under any applicable law,
in and to all Confidential Information.


At all times during Executive’s employment with the Company, and after such
employment ends (for any reason, voluntarily or involuntarily), Executive shall
hold in trust, keep confidential


24





--------------------------------------------------------------------------------




and shall not make any direct or indirect use or disclosure of any Confidential
Information, to or for Executive’s benefit or any third party’s benefit. In the
event that Executive is not sure whether certain information is Confidential
Information, Executive shall err on the side of caution and treat such
information as Confidential Information. It is Executive’s responsibility to
understand what is considered to be Confidential Information in his/her area of
work and to follow any specific guidelines and procedures set forth by his/her
department to protect such Confidential Information. Employee shall not remove
any Confidential Information from the Company’s premises or computer/electronic
systems unless absolutely required by Executive’s job, in which case, Executive
shall undertake diligent steps to insure that it remains confidential and that
it is protected from loss, damage, theft and disclosure, and Employee
immediately shall return the Confidential Information (and any copies thereof)
to the Company’s premises computer/electronic systems.
Notwithstanding the foregoing, in certain limited circumstances described in the
Company’s Confidentiality Guideline, Employee may disclose Confidential
Information that consists of materials that would otherwise be subject to trade
secret protection. Further, Confidential Information shall not be deemed to
include information that (w) becomes generally available to the public through
no fault of the Executive, (x) is previously known by the Executive prior to his
receipt of such information from the Company, (y) becomes available to the
Executive on a non-confidential basis from a source which, to the Executive’s
knowledge, is not prohibited from disclosing such information by legal,
contractual or fiduciary obligation to the Company or (z) is required to be
disclosed in order to comply with any applicable law or court order.


2.
No Competition. For a period of two (2) years following the Executive’s
termination of employment with the Company or its subsidiaries, for any reason,
the Executive agrees that the Executive shall not, on behalf of the Executive or
for others, directly or indirectly (whether as employee, consultant, investor,
partner, sole proprietor or otherwise), be employed by, have an ownership
interest in, or perform any services for a financial institution engaged in the
same lines of business as the Company or its subsidiaries (“Business of the
Company”) in any state of the United States where the Company or its
subsidiaries are doing business. The parties agree that this provision shall not
prohibit the ownership by the Executive, solely as an investment, of securities
of a person engaged in the Business of the Company if (i) the Executive is not
an “affiliate” (as such term is defined in Rule 12b-2 of the regulations
promulgated under the Exchange Act) of the issuer of such securities, (ii) such
securities are publicly traded on a national securities exchange and (iii) the
Executive does not, directly or indirectly, beneficially own more than two
percent (2%) of the class of which such securities are a part.



3.
No Solicitation of Employees. The Executive agrees that, both during the
Executive’s employment with the Company or its subsidiaries and for a period of
one (1) year following termination of the Executive’s employment with the
Company or its subsidiaries for any reason, the Executive will not, directly or
indirectly, on behalf of the Executive or any other person or entity, hire,
engage or solicit to hire for employment or consulting or other provision of
services, any person who is actively employed (or in the six (6) months
preceding the Executive’s termination of employment with the Company or its
subsidiaries was actively employed) by the Company or its subsidiaries, except
for rehire by the Company or its subsidiaries. This includes, but is not limited
to, inducing or attempting to induce, or influence or attempting to influence,
any person employed by the Company to terminate his or her employment with the
Company or its subsidiaries.



4.
No Solicitation of Customers. The Executive agrees that, both during the
Executive’s employment with the Company or its subsidiaries and for a period of
one (1) year following termination of the



25





--------------------------------------------------------------------------------




Executive’s employment with the Company or its subsidiaries for any reason, the
Executive will not directly, on behalf of any competitor of the Company in the
Business of the Company, solicit the business of any entity within the United
States who is known by the Executive to be a customer of the Company or its
subsidiaries.


5.
Miscellaneous. This Agreement constitutes the full, complete and exclusive
agreement between the parties pertaining to the subject matters covered, and it
supersedes all prior and contemporaneous understandings or agreements pertaining
to the subject matters covered hereby. This Agreement may not be amended except
with a writing that specifically amends this Agreement and is signed by both
parties. This Agreement is governed by the laws of the State of Michigan.





 
FLAGSTAR BANCORP, INC.




 
By_____________________
Name:
Title:













EXECUTIVE:




Signature    Name (Printed)
Dated:     




 


 


 


26



